UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4819
MICHAEL RAYNARD RICE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                            (CR-02-333)

                      Submitted: April 24, 2003

                       Decided: June 4, 2003

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Suzanne Little,
Assistant Federal Public Defender, Frances H. Pratt, Research and
Writing Attorney, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Patrick F. Stokes, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.
2                        UNITED STATES v. RICE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Michael Raynard Rice appeals his conviction, for possessing a fire-
arm after having been convicted of the misdemeanor crime of domes-
tic violence under 18 U.S.C. § 922(g)(9) (2000), and his sentence of
twenty-one months imprisonment. On appeal, Rice alleges that the
district court erred by refusing to grant him a two-level reduction for
acceptance of responsibility under U.S. Sentencing Guidelines Man-
ual ("USSG") § 3E1.1(a) (2001), and by failing to grant his proferred
jury instruction regarding the interstate commerce element of the
crime. For the reasons that follow, we affirm.

   As he did in the district court, Rice argues that, to support the inter-
state commerce element of § 922, the Government must prove a pres-
ent and substantial connection between the firearm and interstate
commerce. We have rejected this claim. United States v. Gallimore,
247 F.3d 134, 138 (4th Cir. 2001). Thus, Rice has failed to show that
the district court committed prejudicial error by declining to give the
jury an erroneous instruction. See United States v. Fleschner, 98 F.3d
155, 158 (4th Cir. 1996) (providing review standard).

   Next, Rice alleges that, even though he pled not guilty and put the
Government to the burden of a trial, he should have received a two-
level reduction for acceptance of responsibility under USSG
§ 3E1.1(a). We do not find that the district court clearly erred in deny-
ing Rice the adjustment. See United States v. Castner, 50 F.3d 1267,
1279 (4th Cir. 1995) (providing review standard). Rice has failed to
meet his burden of establishing by a preponderence of the evidence
that he was entitled to the reduction. See United States v. Urrego-
Linares, 879 F.2d 1234, 1238-39 (4th Cir. 1989); see also USSG
§ 3E.1., comment. (n.2) (stating that, where a defendant has pro-
ceeded to trial, it is rare that a defendant would receive the adjust-
ment, absent circumstances not present in the instant appeal).
                       UNITED STATES v. RICE                       3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED